Case: 14-40645      Document: 00512987241         Page: 1    Date Filed: 03/31/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-40645
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 31, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JOSEPH C.M. KRIST,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:13-CR-101-1


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Joseph C.M. Krist was convicted following a jury trial of bank robbery in
violation of 18 U.S.C. § 2113(a) and brandishing a firearm in furtherance of a
crime of violence in violation of 18 U.S.C. § 924(c)(1)(A). He maintains that the
evidence was insufficient to support his convictions because the Government
did not prove that he was the person who committed the offenses. Krist argues
that the evidence presented was circumstantial only, and, without fingerprint


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40645     Document: 00512987241      Page: 2   Date Filed: 03/31/2015


                                  No. 14-40645

evidence establishing his involvement in the crimes, a reasonable juror could
not have convicted him. Because he preserved his challenge to the sufficiency
of the evidence, our review is de novo. See United States v. McDowell, 498 F.3d
308, 312 (5th Cir. 2007).
      When the evidence, and all reasonable inferences therefrom, are viewed
in the light most favorable to the prosecution, a rational jury could have found
that there was ample evidence to support that Krist was the culprit and, thus,
to sustain the verdict. See United States v. Vargas-Ocampo, 747 F.3d 299, 301
(5th Cir.) (en banc), cert. denied, 135 S. Ct. 170 (2014); United States v. Lopez,
74 F.3d 575, 577 (5th Cir. 1996). Krist admitted to law enforcement agents on
two separate instances that he committed the offenses and, in his statements,
provided details that supported that he committed the crimes. While he argues
that his admissions were false, he testified at trial that his confessions should
be disregarded on this basis, and the jury, whose credibility determinations we
accept, was entitled to reject his recantation and to believe his prior admissions
that he committed the offenses. See United States v. Montes, 602 F.3d 381, 388
(5th Cir. 2010); Lopez, 74 F.3d at 577.
      Further, the Government produced independent evidence that tended to
establish the trustworthiness of the confessions and which corroborated that
Krist committed the offenses. See United States v. Deville, 278 F.3d 500, 506
(5th Cir. 2002); United States v. Garth, 773 F.2d 1469, 1479 (5th Cir. 1985).
The content of Krist’s confessions was supported by images from surveillance
cameras positioned near and within the bank on the day of the robbery and by
eyewitness accounts provided by employees of the bank. Moreover, when Krist
was arrested, he was found with indicia of the robbery that matched the images
from the surveillance cameras and the accounts of the employees and which
verified the details of his confession; the agents found, inter alia, large amounts



                                          2
    Case: 14-40645       Document: 00512987241   Page: 3   Date Filed: 03/31/2015


                                  No. 14-40645

of cash, a handgun that was similar to the firearm used in the robbery, clothing
items that were identical to those worn by the robber, and a vehicle that was
similar to a car seen near the bank on the day of the robbery.
      While Krist suggests that this circumstantial evidence equally supported
that he was innocent and, therefore, his convictions should not be affirmed, his
assertion is without merit. He seemingly relies upon a standard, the “equipoise
rule,” that this court has abandoned in evaluating sufficiency-of-the-evidence
claims. See Vargas-Ocampo, 747 F.3d at 301-02. Moreover, his contention that
he could not be convicted without fingerprint evidence is unavailing because,
contrary to his misconception that identity must be proved by direct evidence,
we have held that identity may be proved through inference and circumstantial
evidence. United States v. Guerrero, 169 F.3d 933, 941 (5th Cir. 1991). As
detailed, the circumstantial evidence in this case was sufficient to prove that
Krist was the culprit.
      Accordingly, the judgment of the district court is AFFIRMED.




                                        3